Case 1:10-cr-00149-SPW Document 61 Filed 12/10/20 Page 1 of 2

 

FILED

DEC i 0 2020

Clerk, US District Court

IN THE UNITED STATES DISTRICT COURT —_ Distt Montana
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 10-149-BLG-SPW
Plaintiff,
vs.
SUSAN R. RAE, FINAL ORDER IN
GARNISHMENT
Defendant,
MITCHELL CARE CENTER,
Garnishee.

 

 

A writ of garnishment, directed to garnishee, has been duly issued and
served upon the garnishee. Pursuant to the writ of garnishment, the garnishee
filed an answer on or about November 30, 2020, stating that at the time of the
service of the writ, garnishee had in garnishee's possession, custody or control
personal property belonging to and due defendant, that defendant is employed by
the garnishee and earns regular wages from the garnishee.

_ On November 13, 2020, the defendant was notified of her right to a hearing

and has not requested a hearing to determine exempt property.

1
Case 1:10-cr-00149-SPW Document 61 Filed 12/10/20 Page 2 of 2

On December 9, 2020, Plaintiff filed a request for entry of final order in
garnishment. No responsive pleading has been filed.

IT IS THEREFORE ORDERED garnishee shall pay to plaintiff the lesser of
a) 25% of defendant's disposable earnings or b) the amount by which defendant's
disposable earnings exceed 30 times the federal minimum hourly wage.
"Disposable earnings" are those earnings remaining after deductions of any amount
required by law to be withheld, such as social security and withholding taxes.
These payments shall be made at the same time the employee is paid and shall
continue until the debt to the plaintiff is paid in full or the garnishee no longer has
custody, possession or control of any property belonging to the debtor or until
further order of this Court. Payments shall be sent to: Clerk of U.S. District
Court, 2601 2" Ave. N., Billings, Montana 59101.

IT IS FURTHER ORDERED that any amounts which the garnishee may be
holding pursuant to the writ of garnishment shall immediately be turned over to the
United States Attorney at the above address.

DATED this 7 Cay of December,2020.

“SUSAN P. WATTERS
United States District Court Judge
